Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated May 27, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination to designate him a level three sex offender is supported by clear and convincing evidence, including, inter alia, the complainant’s grand jury testimony and other “reliable hearsay evidence” (Correction Law § 168-n [3]; see People v Davis, 26 AD3d 364 [2006]; People v Awalt, 17 AD3d 336 [2005]; People v Thomas, 300 AD2d 379 [2002]). In determining the defendant’s total risk factor score, the Supreme Court was not limited to the single charge of sexual abuse in the first degree to which the defendant pleaded guilty (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 5 [1997 ed]), but could also consider other relevant facts supported by clear and convincing evidence (see People v Saleemi, 186 Misc 2d 177, 180 [2000]). Spolzino, J.P., Goldstein, Fisher and McCarthy, JJ., concur.